                    Case 9:21-mj-00072-KLD Document 1 Filed 07/12/21 Page 1 of 1

AO 91 (Re'.        Crininr.l Cr>npiainl


                                      Unfi£D States District Court
                                                                   for the
                                                                                                                     TTEId
                                                            Oi.'trict of Montana                                        JUL 122m
                  United States of America                           )
                                                                     )
                                                                     )       Case No.
                                                                     )                   MJ-21-“1>-IVI-KLD
               VINCENT HASR.Y KOPACEK                                )
                                                                     )
                                                                     )
                           Defer,duni^S)


                                                      CRI^tTiSAL COMPLAINT

         l. the complainant in this case, st.:.!; '.hat ‘'he following is true to the best of my knowledge and belief.
On or about the date(s) of                       July 8, 2021                in the county of                Gallatin         in the
    State and          District of              ryiontana         . the defendant(s) violated:

              L ode Sectio}i                                                    Offense Description
                                                  A
18 U.S.C. S 22^3(0)                                        d sex'ja! abuse of a minor, in violation of 18 U.S.C. § 2243(a)
                                                  (Maximum penalty: 15 years imprisonment)
18 U.S.C. § 2244(a)(3).                           Abusive sexual contact
                                                  (Maximum penalty: 2 years imprisonment)
                                                  Assault within maritime and territorial jurisdiction
18 U.S.C. § 113(a)(5)                             (Maximum penalty: 1 year imprisonment)



         This criminal complaint is based on these facts:

Please see attached Affidavit, i               cated herein by reference.




         sf Continued on t^e attached sheet.



                                                                                                 'Complainant's signature

                                                                                      Matthew J. Deurmeier, Special Agent, FBI
                                                                                                  Printed name and title


Sworn to before me and signed in m.y presence.


Date:


                                          Missoula. Montana                        Hon. Kathleen L. DeSoto, U.S. Magistrate Judge
City and state;
                                                                                                  Printed name and title
